The opinion of the Court was delivered by
WestoN C. J.
The plaintiff, a creditor, had a right to controvert the title set up by the defendant, on the ground of fraud. This he did successfully; and thus defeated the claim of property in himself, interposed by the defendant. The force of the proof then remained unimpaired, that he had taken and appropriated to his own use, without legal justification, the personal property of the deceased. This made him executor de son tort. It was such an intermeddling with the personal chattels, as very clearly rendered him liable as such. Padget & al. v. Priest & al. 2 T. R. 97; Edwards v. Harbin, 2 T. R. 587. The last case cannot be distinguished from the case before the Court.

Exceptions overruled.